      Case: 1:19-cv-01310-WHB Doc #: 28 Filed: 09/30/20 1 of 8. PageID #: 1943




                     IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISON


    COLLEEN MICHELLE ADAMS,                     )   CASE NO. 1:19-CV-01310
                                                )
                                                )
               Plaintiff,
                                                )   MAGISTRATE JUDGE
                                                )   WILLIAM H. BAUGHMAN, JR.
        v.
                                                )
                                                )   MEMORANDUM OPINION AND
    COMMISSIONER OF SOCIAL
                                                )   ORDER
    SECURITY,
                                                )
                                                )
               Defendant.


                                      Introduction

        Before me1 is an action by Colleen Michelle Adams under 42 U.S.C. § 405 seeking

judicial review of the 2019 decision of the Commissioner of Social Security that denied

Adams’s 2017 applications for disability insurance benefits and supplemental security

income.2 The Commissioner has answered3 and filed the transcript of the administrative

proceedings.4 Pursuant to my initial5 and pre-trial6 orders the parties have briefed their



1
  The parties have consented to my exercise of jurisdiction (ECF No. 10) and the matter
was transferred to me by United States District Judge Christopher A. Boyko.
2
  ECF No. 1.
3
  ECF No. 11.
4
  ECF No. 12.
5
  ECF No. 6.
6
  ECF No. 13.
                                            1
    Case: 1:19-cv-01310-WHB Doc #: 28 Filed: 09/30/20 2 of 8. PageID #: 1944




positions,7 filed charts and fact sheets,8 met and conferred with a goal of reducing the

matters at issue,9 and participated in a telephonic oral argument.10

          For the following reasons the decision of the Commissioner will be reversed and the

matter remanded.

                                             Facts

          The relevant facts in this single-issue matter are undisputed and simply stated.

Adams, who was born in 1978,11 is a single mother of three who lives with the children

and a boyfriend.12 She formerly worked as a pre-school teacher, administrative assistant,

teller, and brokerage clerk.13 At the hearing the ALJ found severe impairments of post-

percutaneous screw fixation right femoral neck fracture; post L5-S1 bilateral laminotomy

and foraminotomy; mild C5-6 degenerative disc disease without significant canal or

foraminal stenosis; fibromyalgia; Reynaud’s syndrome; migraines; post transischemic

attack;     postural   orthostatic   tachychardia    syndrome;   hypothyroidism;    essential

hypertension; obesity; and depression.14 The ALJ found that none of the impairments met




7
  ECF Nos. 14 (Adams), 18 (Commissioner), 23 (Adams reply).
8
  ECF Nos. 15 (Adams); 18, Attachment 1 (Commissioner).
9
  ECF No. 24.
10
   ECF No. 27.
11
   Tr. at 23.
12
   Id. at 20.
13
   Id. at 23.
14
   Id. at 18-19.
                                               2
     Case: 1:19-cv-01310-WHB Doc #: 28 Filed: 09/30/20 3 of 8. PageID #: 1945




or medically equaled a listing and that the depression did not meet the “paragraph B or C”

criteria Listing 12.04.15

       The ALJ then determined that Adams has an RFC to perform sedentary work except

that she cannot frequently operate right and left hand controls; can occasionally reach

overhead with the right and left hand; can frequently reach in all other directions with the

right and left hand, as well as frequently finger with both hands.16 In addition, Adams can

occasionally climb ramps and stairs as well as balance, stoop, crawl, kneel or crouch, but

can never climb ladders, ropes or scaffolds, never be exposed to unprotected heights,

moving mechanical parts, or operate a motor vehicle.17 Moreover, Adams may not have

frequent exposure to extreme cold or be able to work in a loud noise environment.18 He

work is further limited to performing simple, routine, and repetitive tasks, but not at a

production rate pace.19 Finally, Adams is limited to simple work related decisions in using

her judgment and dealing with changes in the work environment, while also able to

frequently interact with the supervisors, co-workers and public.20

       At issue here is the finding at Step Five. With the testimony of a VE, the ALJ

concluded that a sufficient number of three jobs exist in the national economy for Adams.21

Adams’s counsel objected to this testimony at the hearing as being a “surprise” and later


15
   Id. at 19-20.
16
   Id. at 20-21.
17
   Id. at 21.
18
   Id.
19
   Id.
20
   Id.
21
   Id. at 24.
                                             3
     Case: 1:19-cv-01310-WHB Doc #: 28 Filed: 09/30/20 4 of 8. PageID #: 1946




argued that the three jobs cited by the VE by reference to the DOT are not unskilled jobs

under another vocational source, the more recent postings of the Department of Labor

(O*NET).22 The ALJ, relying on the testimony of the VE as based on the DOT, overruled

the objections and found Adams not to be disabled.23

                                           Analysis

       As noted, this case presents a single issue for judicial review – whether the ALJ

erred in relying on the VE’s testimony when addressing Adams’s objections.24 In that

regard, Adams clarifies this issue to mean that the ALJ erred by inadequately discussing

the reasons for overruling the objections and so depriving the reviewing court of its ability

to perform meaningful judicial review.25

       For her part Adams essentially asserts that she made two post-hearing objections:

(1) that according to Adams’s retained vocational counselor the three jobs cited by the VE

required “level 3” reasoning skill, which was inconsistent with the RFC’s requirement that

Adams be limited to simple, routine and repetitive work in that level 3 reasoning requires

the ability carry out written, oral, or diagramed instructions;26 and (2) that the named jobs

are no longer considered to be performed at the unskilled level, as is shown in the 30 year-

old DOT, but now require a higher level of skill, as is shown in O*NET.27 To that point


22
   Id. at 451.
23
   Id. at 25-26.
24
   ECF No. 14 at 1.
25
   Id. at 5.
26
   Id. at 9.
27
   Id. at 10.
                                              4
     Case: 1:19-cv-01310-WHB Doc #: 28 Filed: 09/30/20 5 of 8. PageID #: 1947




she states that the “outdatedness of the DOT” is “well-known” to the Commissioner and

has been the subject of multiple projects to replace it.28

       She argues that instead of directly addressing these points the ALJ first dealt with

non-issues such as what constitutes “surprise” testimony or whether the VE was

“qualified.”29 Next she contends that ALJ misconstrued SSR 00-4p as only involved with

whether a VE’s testimony is “consistent with the DOT,” whereas SSR 00-4p emphasizes

that the ALJ must be sure that the vocational information used is “reliable,” which may

require addressing a conflict between the evidence and the DOT since neither “trumps” the

other.30 Finally, Adams asserts that the ALJ’s attempt to discredit her independent

vocational counselor improperly rests on a statement – made without cited authority – that

the independent counselor was not sworn and may have been compensated.31

       Of these the final point about the lack of a sworn statement was conceded by the

Commissioner at the oral argument of this case to be weak. As was noted, if that was the

only objection – or the most significant one – the ALJ could have re-opened the hearing to

swear in the witness. More significant is the question of whether the ALJ here properly

relied on the DOT as a trump card to ignore other evidence from O*NET.

       The Commissioner does not contest that these three jobs may not be classified as

unskilled in the current O*NET but states that this does not rebut the VE’s testimony that


28
   Id.
29
   Id. at 13-16.
30
   Id. at 16-17.
31
   Id. at 17.
                                              5
     Case: 1:19-cv-01310-WHB Doc #: 28 Filed: 09/30/20 6 of 8. PageID #: 1948




the jobs are classified as unskilled in the DOT.32 He continues by acknowledging that while

the ALJ did not “separately address” Adams’s claims about the conflict between the DOT

and O*NET, he nevertheless contends that DOT is the “primar[y]” source used for work

information about jobs in the national economy and further notes that a ten year-old report

on O*NET (2010) concluded that this source was not suitable in its present form for

disability adjudications.33

       That said, I further observe that I have another judicial review of a social security

decision that also involves the issue of how the O*NET is to be considered at Step Five

where its description of job function may differ from that of the DOT.34 Further

complicating the picture is the fact that the current claimant’s attorney, who is also the

claimant’s attorney in Murnahan, presented an O*NET argument almost exactly a year ago

to Magistrate Judge Ruiz of this Court in Zimmerman v. Commissioner of Social Security35

and in Townsend v. Commissioner of Social Security,36 a 2018 case decided by Magistrate

Judge Parker. The Murnahan case will be addressed on its own terms, but fortunately for

the present analysis Zimmerman can be distinguished on its facts while Townsend provides

a roadmap.




32
   Id. at 14.
33
   Id. at 16. It is interesting to note, as did Adams, that the Commissioner has taken the
contrary position in other cases that O*NET can be a reliable basis for a VE’s opinion.
ECF No. 23 at 2-3 (citing cases).
34
   Julia Renee Murnahan v. Commissioner of Social Security, 3:19-cv-1348
35
   2019 WL 4736267 (N.D. Ohio Sept. 27, 2019).
36
   2018 WL 5808745 (N.D. Ohio Nov. 6, 2018).
                                              6
     Case: 1:19-cv-01310-WHB Doc #: 28 Filed: 09/30/20 7 of 8. PageID #: 1949




       In Zimmerman Magistrate Judge Ruiz was careful to point out that the claimant’s

counsel had a full opportunity to cross-examine the VE but did not as to any purported

deficiencies in the DOT as concerns jobs that the O*NET describes differently.37

Claimant’s counsel also had the opportunity at the hearing, but did not use it, to ask for the

record to remain open for additional evidence.38 In the situation present in Zimmerman,

Magistrate Judge Ruiz found no obligation existed for the ALJ to specifically address post-

hearing objections to the VE’s testimony.39

       By contrast, Townsend involved a situation where the VE’s testimony was

challenged at the hearing, specifically as to whether the claimant could actually perform

the functions of one of the jobs cited by the VE.40 The VE admitted during that cross-

examination that the claimant could not perform the job duties in that one position.41 But,

as Magistrate Judge Parker observed, although the ALJ acknowledged inconsistencies

between the VE’s testimony and the DOT and further acknowledged her responsibility as

the ALJ to resolve such conflicts, the ALJ failed to do resolve anything when she simply

claimed that the VE’s testimony was consistent with the DOT when it wasn’t.42 In short,

Townsend holds that when the VE’s testimony is challenged at the hearing, SSR 00-04p




37
   2019 WL 4736267, at * 7.
38
   Id.
39
   Id.
40
   2018 WL 5808745, at *6.
41
   Id. Of the three named jobs the VE conceded that the claimant could not perform one
of them and further that another was not in the DOT. Id. at 8.
42
   Id. at **8-9.
                                              7
     Case: 1:19-cv-01310-WHB Doc #: 28 Filed: 09/30/20 8 of 8. PageID #: 1950




requires a remand where the ALJ failed to adequately explain how he resolved any conflict

between the VE’s testimony and the DOT and when this error was not harmless.43

       Here, Adams’s counsel made an on the record request at the hearing that he be

allowed to file a post-hearing brief containing his response to the VE’s testimony and the

ALJ agreed to hold the record open.44 Thus, this situation is unlike Zimmerman and is

analogous to Townsend. The Adams’s argument concerning inconsistencies between the

VE’s testimony and the DOT was presented while the hearing was held open and so needed

to be addressed by the ALJ under SSR 00-04p in a manner that resolves the conflict with

an adequate explanation. Simply inferring some kind of supremacy inherent in the DOT is

not an adequate explanation of a resolution.45

                                       Conclusion

       For the reasons stated, the decision of the Commissioner is reversed and the matter

remanded for further proceedings consistent with this opinion.

       IT IS SO ORDERED.

Dated: September 30, 2020                        s/William H. Baughman, Jr.
                                                 United States Magistrate Judge




43
   Id.
44
   Tr. at 69.
45
   Townsend, 2018 WL 5808745, at * 7.
                                             8
